Terral, J.,
delivered the opinion of the court.
The appellant was indicted in the circuit court of Chickasaw county, first district, for the sale of vinous and spirituous liquors without license. The court instructed the jury that if they believed from the evidence, beyond all reasonable doubt, that the defendant sold the whisky as charged, or in any way aided and abetted in making the sale, they should convict, whereupon the jury returned this verdict: “We, the jury, find the defendant guilty of aiding selling whisky. ’ ’
It is urged that the verdict is insufficient to support a judg ■ ment. At common law there are no accessories or distinction of principals in misdemeanors, but all who aid and incite in the commission of the crime are principals. Williams’ case, 12 Smed. & M., 58.
The verdict here would have been more formal if it Had simply found the defendant guilty as charged, but the clear meaning of the verdict is that the defendant aided in the sale of the whisky, and so in the eye of the law he is a principal in the commission of the crime charged. Certainty is a substantial requisite of a verdict, but that is certain which may be rendered certain. The evidence and all the proceedings in the case may be looked at in order to ascertain the intention of the jury, and when that is discovered it is the duty of the court to give it effect. 28 Am. & Eng. Enc. L. (1st ed.), 254, et seq. We think the finding of the jury is the same as if they had found the defendant guilty as principal in the second degree, and as in misdemeanors there is no distinction of degrees, the verdict is substantially good for the whole crime charged.
In Thornton v. Lucas, at this term, we held that a verdict, unintelligible of itself, should be interpreted in the light of the issues and evidence in the case, and if therefrom its meaning is manifest, a j udgment should be entered in accordance with the manifest intention of the jury. Affirmed.